       Case 1:20-cv-01047-DAD-SAB Document 53 Filed 09/01/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANA GRAY,                                      )   Case No.: 1:20-cv-01047-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING SETTLEMENT
13          v.                                           CONFERENCE SCHEDULED FOR SEPTEMBER
                                                     )   15, 2021
14                                                   )
     A. KHOO, et al.,
                                                     )   ORDER VACATING WRIT OF HABEAS
15                                                   )   CORPUS AD TESTIFICANDUM
                    Defendants.                      )
16                                                   )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   ISSUE THE DISCOVERY AND SCHEDULING
17                                                   )   ORDER
                                                     )
18                                                   )
19          Plaintiff Dana Gray is proceeding pro se and in forma pauperis in this civil rights action
20   pursuant to 42 U.S.C. § 1983.
21          This case is currently set for settlement conference on September 15, 2021, before Magistrate
22   Judge Barbara A. McAuliffe.
23          On August 20, 2021, Plaintiff filed a notice expressing her desire to continue the settlement
24   conference until after a consultation with a neurosurgeon. (ECF No. 50.)
25          Pursuant to the court order, Defendants filed a response to Plaintiff’s notice on August 30,
26   2021, and indicate that the parties have met and conferred and do not believe that the currently-
27
28

                                                         1
         Case 1:20-cv-01047-DAD-SAB Document 53 Filed 09/01/21 Page 2 of 2



1    scheduled September 15, 2021 conference will be fruitful.1 However, Defendants submit that if they

2    believe a settlement conference will be worthwhile, they will promptly request for a conference.

3    Based on the parties filings, the Court finds good cause to vacate the settlement conference on

4    September 15, 2021.

5             Accordingly, it is HEREBY ORDERED that:

6             1.      The settlement conference scheduled for September 15, 2021 is VACATED;

7             2.      The writ of habeas corpus ad testificandum issued on August 16, 2021 (ECF No. 49), is

8                     VACATED; and

9             3.      The Clerk of Court shall issue the discovery and scheduling order.

10
11   IT IS SO ORDERED.

12   Dated:        September 1, 2021
13                                                             UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       The Court previously conducted two settlement conferences and continued the last conference to allow Plaintiff to
     consult with her primary care physician and to discuss the proposed settlement terms with defense counsel. (ECF Nos. 43,
28   47.)

                                                                2
